Exhibit 99.1 EDF Energies Nouvelles and First Solar Announce Venture to Build Largest Solar Manufacturing Plant in France PARIS – July 23, 2009 – EDF Energies Nouvelles (EDF EN) and First Solar, Inc. (Nasdaq: FSLR) today announced a venture to build France’s largest solar panel manufacturing plant. With an initial annual capacity of more than 100MWp, the plant will produce solar panels made with First Solar’s advanced, thin-film photovoltaic technology.This new venture will support the recently announced goal of the French government to become a leader in sustainable energy technologies including solar electricity. At full production, projected for the second half of 2011, the plant will employ more than 300 people. Under the terms of the arrangement, First Solar will build and operate the plant in France. The plant represents an expected investment of more than €90 million.
